DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 52-55, 60-65, 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US PGPUB 2019/0250881 A1 (“Lee”) in view of Leblang et al US 10,536,286 B1 (“Leblang”)
            Per Claim 52, Lee discloses a method comprising: 
            operating a voice assistant device in a first mode, wherein while operating the voice assistant device in the first mode, the voice assistant device is configured to respond to a first set of voice commands and to ignore voice commands that are not in the first set of voice commands (Complications arise when a VCD is triggered by a voice command from a television, radio, computer, or other non-human device that emits a voice in the vicinity of the VCD…, para. [0018]; If a determination is made that the voice input is not coming from a blocked direction…processing can include comparing the received voice input to stored command data (e.g., data that specifies command words and command initiation protocols) to determine whether the received voice input corresponds to (e.g., matches) a command of the stored command data. For example, if the voice input includes the phrase “Power Off”, and “Power Off” is specified as a command initiation phrase in the stored command data, then a determination can be made that the voice input is a command and the command can be executed…, para. [0036], processing voice that is not coming from blocked direction/location as operating in a first mode); 
           detecting an audio input that is not a voice command (The room 110 may include a television 114 from which audio may be emitted from two speakers…, para. [0023]-[0026]); and
            in response to determining that the audio input matches a stored audio signature associated with a second mode, operating the voice assistant device in the second mode (para. [0023]; The recognized voice biometrics can be stored on the VCD 120 to determine whether incoming voices are registered with the VCD 120…, para. [0033]; The voice input can be received by a human or non-human entity. Accordingly, the term “voice input” does not necessarily have to be a voice, but can rather include background noise…, para. [0034]; If a determination is made that the voice input is received from a blocked direction, it can be ignored unless it is associated with a recognized voice. This is illustrated at step 207. To determine whether the voice in the blocked direction is a recognized voice, tonal/pitch analysis of the received audio voice can be completed in response to a determination that the voice input is received from a blocked direction. If the tonal/pitch analysis indicates that the voice input is a voice associated with a recognized user…, para. [0037], processing/ignoring voice emitted from blocked direction/location as operating in a second mode)
            Lee does not explicitly disclose wherein while operating in the second mode, the voice assistant device is configured to respond to a second set of voice commands and to ignore voice commands that are not in the second set of voice commands
            However, this feature is taught by Leblang (After detecting a specific sound (e.g., a trigger expression, such as a “wake word”), a voice-enabled device 102 may recognize commands (e.g., audible commands, inputs) within captured audio, and may perform one or more actions in response to the received commands…., col. 8, ln 43-51; In some embodiments, sound profiles for different words, phrases, commands, or audio compositions are also capable of being stored within the storage/memory 204, such as within a sound profile database. For example, a sound profile of audio may be stored within the sound profile database of storage/memory 204 on a voice-enabled device 102. In this way, if a particular sound (e.g., a trigger expression or phrase) is detected, a corresponding command or request may be ignored…, col. 11, ln 5-18; col. 17, ln 21-30, selectively ignoring/responding to particular sounds after transition to awaked state/mode as implying limitation)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Leblang with the method of Lee in arriving at “wherein while operating in the second mode, the voice assistant device is configured to respond to a second set of voice commands and to ignore voice commands that are not in the second set of voice commands”, because such combination would have resulted in determining when to execute a voice command (Leblang, col. 17, ln 21-30)
           Per Claim 53, Lee in view of Leblang discloses the discloses a method of claim 52, 
               Leblang discloses retrieving the second set of voice commands associated with the second mode, the second set of voice commands comprising voice commands related to an environment at which the voice assistant device is located (col. 8, ln 43-51; col. 11, ln 5-18; col. 17, ln 21-30)
          Per Claim 54, Lee in view of Leblang discloses the method of claim 52, 
             Lee discloses after determining that the voice assistant device is being operated in the first mode, receiving a voice command that is in the first set of voice commands (para. [0036]); and 
           executing an action associated with the voice command that is in the first set of voice commands (para. [0036]). 
           Per Claim 55, Lee in view of Leblang discloses the method of claim 52, 
             Leblang discloses after determining that the voice assistant device is being operated in the first mode, receiving a voice command that is in the second set of voice commands (After detecting a specific sound (e.g., a trigger expression, such as a “wake word”), a voice-enabled device 102 may recognize commands (e.g., audible commands, inputs) within captured audio, and may perform one or more actions in response to the received commands…., col. 8, ln 43-51; col. 11, ln 5-18; col. 17, ln 21-30); and
             refraining from executing an action associated with the voice command that is in the second set of voice commands (In this way, if a particular sound (e.g., a trigger expression or phrase) is detected, a corresponding command or request may be ignored…, col. 11, ln 5-18; col. 17, ln 21-30). 
         Per Claim 60, Lee in view of Leblang discloses the method of claim 52, 
              Lee suggests wherein the audio input comprises at least one of a microwave alarm sound or a subway announcement (para. [0050])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the oven described in Lee with the claimed microwave over as a matter of design choice, and also according to the predictable result of determining that the input received from the oven is not a voice command.
         Per Claim 61, Lee in view of Leblang discloses the method of claim 52, 
               Lee discloses wherein the audio input is a trigger to switching from the first mode to the second mode (The room 110 may include a television 114 from which audio may be emitted from two speakers…, para. [0023]);
         Per Claim 62, Lee discloses a system comprising: 
               control circuitry configured to: operate a voice assistant device in a first mode, wherein while operating the voice assistant device in the first mode, the voice assistant device is configured to respond to a first set of voice commands and to ignore voice commands that are not in the first set of voice commands (Complications arise when a VCD is triggered by a voice command from a television, radio, computer, or other non-human device that emits a voice in the vicinity of the VCD…, para. [0018]; If a determination is made that the voice input is not coming from a blocked direction…processing can include comparing the received voice input to stored command data (e.g., data that specifies command words and command initiation protocols) to determine whether the received voice input corresponds to (e.g., matches) a command of the stored command data. For example, if the voice input includes the phrase “Power Off”, and “Power Off” is specified as a command initiation phrase in the stored command data, then a determination can be made that the voice input is a command and the command can be executed…, para. [0036]; para. [0059], processing voice that is not coming from blocked direction/location as operating in a first mode);
            input/output circuitry configured to: detect an audio input that is not a voice command (The room 110 may include a television 114 from which audio may be emitted from two speakers…, para. [0023]-[0026]; para. [0031]); and 
             wherein the control circuitry is further configured to: in response to determining that the audio input matches a stored audio signature associated with a second mode, operate the voice assistant device in the second mode (para. [0023]; The recognized voice biometrics can be stored on the VCD 120 to determine whether incoming voices are registered with the VCD 120…, para. [0033]; The voice input can be received by a human or non-human entity. Accordingly, the term “voice input” does not necessarily have to be a voice, but can rather include background noise…, para. [0034]; If a determination is made that the voice input is received from a blocked direction, it can be ignored unless it is associated with a recognized voice. This is illustrated at step 207. To determine whether the voice in the blocked direction is a recognized voice, tonal/pitch analysis of the received audio voice can be completed in response to a determination that the voice input is received from a blocked direction. If the tonal/pitch analysis indicates that the voice input is a voice associated with a recognized user…, para. [0037], processing/ignoring voice emitted from blocked direction/location as operating in a second mode)
           Lee does not explicitly disclose wherein while operating in the second mode, the voice assistant device is configured to a second set of voice commands different from the first set of commands and to ignore voice commands that are not in the second set of voice commands. 
            However, this feature is taught by Leblang (After detecting a specific sound (e.g., a trigger expression, such as a “wake word”), a voice-enabled device 102 may recognize commands (e.g., audible commands, inputs) within captured audio, and may perform one or more actions in response to the received commands…., col. 8, ln 43-51; In some embodiments, sound profiles for different words, phrases, commands, or audio compositions are also capable of being stored within the storage/memory 204, such as within a sound profile database. For example, a sound profile of audio may be stored within the sound profile database of storage/memory 204 on a voice-enabled device 102. In this way, if a particular sound (e.g., a trigger expression or phrase) is detected, a corresponding command or request may be ignored…, col. 11, ln 5-18; col. 17, ln 21-30, selectively ignoring/responding to particular sounds after transition to awaked state/mode as implying limitation)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Leblang with the method of Lee in arriving at “wherein while operating in the second mode, the voice assistant device is configured to a second set of voice commands different from the first set of commands and to ignore voice commands that are not in the second set of voice commands”, because such combination would have resulted in determining when to execute a voice command (Leblang, col. 17, ln 21-30)
            Per Claim 63, Lee in view of Leblang discloses the system of claim 62, 
                 Leblang discloses wherein the control circuitry is further configured to: retrieve the second set of voice commands associated with the second mode, wherein the second set of voice commands comprises voice commands related to an environment at which the voice assistant device is located (col. 8, ln 43-51; col. 11, ln 5-18; col. 17, ln 21-30) 
           Per Claim 64, Lee in view of Leblang discloses the system of claim 62, 
                Lee discloses: wherein the control circuitry is further configured to: after determining that the voice assistant device is being operated in the first mode, receive a voice command that is in the first set of voice commands (para. [0036]); and
                execute an action associated with the voice command that is in the first set of voice commands (para. [0036]). 
           Per Claim 65, Lee in view of Leblang discloses the system of claim 62, 
              Leblang discloses wherein the control circuitry is further configured to: after determining that the voice assistant device is being operated in the first mode, receive a voice command that is in the second set of voice commands (After detecting a specific sound (e.g., a trigger expression, such as a “wake word”), a voice-enabled device 102 may recognize commands (e.g., audible commands, inputs) within captured audio, and may perform one or more actions in response to the received commands…., col. 8, ln 43-51; col. 11, ln 5-18; col. 17, ln 21-30);  and
              refrain from executing an action associated with the voice command that is in the second set of voice commands (In this way, if a particular sound (e.g., a trigger expression or phrase) is detected, a corresponding command or request may be ignored…, col. 11, ln 5-18; col. 17, ln 21-30).
           Per Claim 70, Lee in view of Leblang discloses the system of claim 62, 
               Lee suggests wherein the audio input comprises at least one of a microwave alarm sound or a subway announcement (para. [0050])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the oven described in Lee with the claimed microwave over as a matter of design choice, and also according to the predictable result of determining that the input received from the oven is not a voice command.
         Per Claim 71, Lee in view of Leblang discloses the system of claim 62, 
            Lee discloses wherein the audio input is a trigger to switching from the first mode to the second mode (The room 110 may include a television 114 from which audio may be emitted from two speakers…, para. [0023]).

 2.        Claims 56-59 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Leblang as applied to claims 52 and 62 above, and further in view of Wang US PGPUB 2014/0280265 A1 (“Wang”)
     Per Claim 56, Lee in view of Leblang discloses the method of claim 52, 
             Leblang discloses determining a first spectrogram of the audio input (col. 11, ln 5-18; col. 20, ln 8-37)
            retrieving a second spectrogram of the stored audio signature (col. 11, ln 5-18)
            Lee in view of Leblang does not explicitly disclose extracting a first peak point corresponding to a first frequency and a first average power from the first spectrogram, retrieving a second spectrogram of the stored audio signature or extracting a second peak point corresponding to a second frequency and a second average power from the second spectrogram
            However, these features are taught by Wang:
             extracting a first peak point corresponding to a first frequency and a first average power from the first spectrogram (para. [0051]);
           extracting a second peak point corresponding to a second frequency and a second average power from the second spectrogram (para. [0051])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wang with the method of Lee in view of Leblang in arriving at “extracting a first peak point corresponding to a first frequency and a first average power from the first spectrogram, retrieving a second spectrogram of the stored audio signature or extracting a second peak point corresponding to a second frequency and a second average power from the second spectrogram”, because such combination would have resulted in obtaining a representations of audio signatures/fingerprints (Wang, para. [0053]-[0054])
            Per Claim 57, Lee in view of Leblang and Wang discloses the method of claim 56,
             Wang discloses: determining a frequency difference value between the first frequency and the second frequency (para. [0051]; para. [0054]); and 
             determining whether the frequency difference is less than a first threshold (when the spacing between the correlation function peaks is within a predetermined limit…, para. [0051]). 
          Per Claim 58, Lee in view of Leblang and Wang discloses the method of claim 56, 
              Wang discloses: determining a power difference value between the first average power and the second average power (para. [0051]); 
             determining whether the power difference value is less than a second threshold (para. [0051]). 
        Per Claim 59, Lee in view of Leblang and Wang discloses the method of claim 57,
             Wang discloses based on determining that both the frequency difference value is less than the first threshold and the power difference value is less than the second threshold, determining that the audio input matches the stored audio signature (Abstract; para. [0051]; para. [0054]). 
         Per Claim 66, Lee in view of Leblang discloses the system of claim 62, 
            Leblang discloses wherein the control circuitry is further configured to: determine a first spectrogram of the audio input (col. 11, ln 5-18; col. 20, ln 8-37);
            retrieve a second spectrogram of the stored audio signature (col. 11, ln 5-18)
            Lee in view of Leblang does not explicitly disclose to: extract a first peak point corresponding to a first frequency and a first average power from the first spectrogram or extract a second peak point corresponding to a second frequency and a second average power from the second spectrogram
           However, these features are taught by Wang:
           to: extract a first peak point corresponding to a first frequency and a first average power from the first spectrogram (para. [0051]); and 
         extract a second peak point corresponding to a second frequency and a second average power from the second spectrogram (para. [0051]);
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wang with the system of Lee in view of Leblang in arriving at “extracting a first peak point corresponding to a first frequency and a first average power from the first spectrogram, retrieving a second spectrogram of the stored audio signature or extracting a second peak point corresponding to a second frequency and a second average power from the second spectrogram”, because such combination would have resulted in obtaining a representations of audio signatures/fingerprints (Wang, para. [0053]-[0054])         
           Per Claim 67, Lee in view of Leblang and Wang discloses the system of claim 66, 
              Wang discloses: wherein the control circuitry is further configured to: determine a frequency difference value between the first frequency and the second frequency (para. [0051; para. [0054]); and
             determine whether the frequency difference is less than a first threshold (when the spacing between the correlation function peaks is within a predetermined limit…, para. [0051]). 
         Per Claim 68, Lee in view of Leblang and Wang discloses the system of claim 66, 
             Wang discloses: wherein the control circuitry is further configured to: determine a power difference value between the first average power and the second average power (para. [0051]); 
             determine whether the power difference value is less than a second threshold (para. [0051]). 
          Per Claim 69, Lee in view of Leblang and Wang discloses the system of claim 67, 
            Wang discloses wherein the control circuitry is further configured to: based on determining that both the frequency difference value is less than the first threshold and the power difference value is less than the second threshold, determine that the audio input matches the stored audio signature (Abstract; para. [0051]; para. [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658